FILED
                                                                                             15-0145
                                                                                             3/11/2015 2:06:21 PM
                                                                       Christopher B. Gilberttex-4458421
                                                                       Partner               SUPREME COURT OF TEXAS
                                                                                             BLAKE A. HAWTHORNE, CLERK
                                                                       (713) 554-6744 - Office
                                                                       (713) 583-7698 - Fax

                                                                       cgilbert@thompsonhorton.com

                                                                       Thompson & Horton LLP
                                                                       Phoenix Tower, Suite 2000
                                                                       3200 Southwest Freeway
                                                                       Houston, Texas 77027


                                         March 11, 2015

 RESPONDENTS CHUCK BRAWNER AND THE SPRING BRANCH INDEPENDENT
             SCHOOL DISTRICT’S WAIVER OF RESPONSE

                                                                     BY ELECTRONIC FILING

Blake A. Hawthorne, Clerk
Texas Supreme Court
201 W. 14th Street, Room 104
Austin, Texas 78701

       Re:     Case No. 15-0145; Edward Baldridge v. Chuck Brauner et al; In the Texas
               Supreme Court

To the Honorable Clerk of the Court:

Under Texas Rule of Appellate Procedure 53.3, Respondents Chuck Brawner and the Spring
Branch Independent School District do not intend to file a response to the above-referenced
petition for review unless the Supreme Court requests one. Respondents request that the petition
be forwarded immediately to the Supreme Court for consideration.
If you have any questions, please do not hesitate to contact me at (713) 554-6744.

                                                 Very truly yours,

                                                 Thompson & Horton LLP



                                                 Christopher B. Gilbert

CBG/

CERTIFICATE OF SERVICE: Counsel for the Respondents, by his signature above, hereby
certifies that a copy of this Letter was served on counsel for the Petitioner by electronic service
and by telecopier on March 11, 2015, and addressed as follows:

                                       Ms. Rachel Noffke
                                       DeShazo & Nesbitt LLP
                                       809 West Avenue
                                       Austin, Texas 78701